Per Curiam,
The appeal heard in the court below was not from the assessment or valuation of the appellant’s real estate, but from the classification of the territory or district in which it is located. By the Act of March 24,1868, P. L. 443, it is made the duty of the board of revision of taxes of the. county of Philadelphia, “immediately after the annual assessment in each year, to classify the real estate so assessed in such a manner and upon testimony adduced before them, as to discriminate between the rural and built up portions” of the city of Philadelphia. The classification required by the act divides real estate in the city of Philadelphia into built up portions, rural or suburban property and agricultural and farm land, and this leads to three rates of .taxation. The tax upon the rural or suburban portion of the city is not to exceed two-thirds of the highest rate of tax required to be assessed, and that upon agricultural and farm land is to be one-half of *10the highest rate. The act of 1868 has conferred upon the board of revision of taxes the authority to classify real estate within the city of Philadelphia for the purpose of determining what proportion of the general tax rate is to be paid by two of the classes, and no statute allows an appeal from the decision of that tribunal. If the authority conferred upon it should be abused, the power of a court of equity would be adequate to restrain the perpetration of a palpable wrong: Erie v. Reed, 113 Pa. 468. Under the Act of April 19, 1889, P. L. 37, an appeal lies to the common pleas from an assessment or valuation by county commissioners or a board of revision of taxes, but this is very different from classification. Of the assessment or valuation of his property the appellant is not complaining. Appeal quashed.